SHIVERS, Senior Judge.
Ronald Thomas has appealed from an habitual violent felony offender sentence, imposed following a plea of guilty to armed robbery and aggravated battery. He alleges that, despite the state’s prior notice of intent to habitualize, his sentence must be reversed in that the trial court did not confirm his awareness of the “reasonable consequences” of his plea. See Ashley v. State, 614 So.2d 486 (Fla.1993). We affirm. See Heatley v. State, 636 So.2d 153 (Fla. 1st DCA 1994).
BOOTH and KAHN, JJ., concur.